Citation Nr: 0329157	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-08 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.

2.  Entitlement to service connection for the residuals of 
hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


REMAND

The veteran served on active duty from February 1984 to June 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Please make another attempt to obtain 
the medical records related to the claims 
on appeal from Scott Brazee, M.D., 903 N. 
Central Avenue, Kissimmee, FL  34741, for 
treatment in 2001.

2.  Please make another attempt to obtain 
the medical records related to the claims 
on appeal from Peter Danis, III, M.D., 
St. John's Mercy Medical Center, St. 
Louis, MO, for treatment in 1992-1994.

3.  The claims file, to include records 
obtained pursuant to the above, should be 
directed to a VA examiner for a medical 
opinion regarding the relationship 
between the veteran's complaints of back 
problems and active military duty.  
Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

?	Are the back problems the veteran 
experienced in service related to his 
current low back complaints?
	
?	Does the record establish that the 
veteran's current back complaints are 
as likely as not related to military 
service?  

?	In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history as provided by 
the veteran.
	
4.  The claims file, to include records 
obtained pursuant to the above, should be 
directed to a VA examiner for a medical 
opinion regarding the etiology and date 
of onset of hepatitis.  The examiner 
should elicit a medical history from the 
veteran regarding potential hepatitis 
risk factors.  After reviewing the 
records and examining the veteran, the 
examiner is requested to express an 
opinion as to the following questions:

?	Does the evidence reflect that the 
veteran currently has residuals of 
hepatitis?  If so, identify the type 
of hepatitis.

?	Is it at least as likely as not that 
the veteran's hepatitis was incurred 
in military service?  In responding 
to this question, please comment on 
the significance, if any, of the 
elevated liver enzymes in military 
service.

?	The examiner should identify the 
information on which he or she based 
his or her opinions.  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner. 
	
5.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

